     Case 3:20-cv-00423-MMD-WGC Document 18 Filed 04/15/21 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6      BRUCE BIRCH                                       Case No. 3:20-cv-00423-MMD-WGC
7                                     Plaintiff,                      ORDER
              v.
8
       GLORIA CARPENTER, et. al.,
9
                                  Defendants.
10

11           On July 16, 2020, Plaintiff Bruce Birch, then an inmate in the custody of the Nevada

12    Department of Corrections, initiated this prisoner civil rights action pursuant to 42 U.S.C.

13    § 1983. (ECF No. 1-1.) On January 14, 2021, Defendants filed a suggestion of death on

14    the record. (ECF No. 16.) On January 15, 2021, pursuant to Federal Rule of Civil

15    Procedure 25(a)(1), the Court directed any party or the decedent’s successor or

16    representative to file a motion for substitution within 90 days after service of a statement

17    noting death. (ECF No. 17.) That deadline has now expired, and no party has filed a

18    motion for substitution.

19           Under Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim is

20    not extinguished, the court may order substitution of the proper party. A motion for

21    substitution may be made by any party or by the decedent’s successor or representative.

22    If the motion is not made within 90 days after service of a statement noting the death, the

23    action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

24    ///

25    ///

26    ///

27    ///

28    ///
     Case 3:20-cv-00423-MMD-WGC Document 18 Filed 04/15/21 Page 2 of 2



1           It is therefore ordered that this action is dismissed with prejudice because no

2     motion for substitution was made in accordance with the Court’s order.

3           The Clerk of Court is directed to enter judgment accordingly and close this case.

4           DATED THIS 15th Day of April 2021.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
